DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         GOVERNMENT EMPLOYEES INSURANCE COMPANY,
                        Appellant,

                                       v.

                           BERNADETTE RYAN,
                               Appellee.

                               No. 4D13-2615

                              [March 11, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale Ross, Judge; L.T. Case No. 10-47505 (05).

  June Galkoski Hoffman           of   Fowler   White   Burnett,   P.A.,   Fort
Lauderdale, for appellant.

  Terry P. Roberts of the Law Office of Terry P. Roberts, Tallahassee, for
appellee.

DAMOORGIAN, C.J.

    Government Employees Insurance Company (“GEICO”) appeals the
trial court’s final judgment awarding Bernadette Ryan attorney’s fees and
costs pursuant to a rejected proposal for settlement. We reverse because
the Proposal for Settlement is patently ambiguous and, thus,
unenforceable.1

   Ryan was involved in a car accident and sued GEICO based on the
uninsured/underinsured motorist portion of her own insurance policy.
In conjunction with her suit, Ryan served a Proposal for Settlement on
GEICO which provided:

         The Plaintiff, BERNADETTE RYAN, pursuant to Florida
       Rules [sic] of Civil Procedure 1.442, and Florida Statute
       768.79, and in accordance with all provisions, make [sic] the

   1
       GEICO also argues that the trial court erred in awarding Ryan attorney’s
fees based on the verdict instead of the judgment. Because we hold that the
Proposal for Settlement is ambiguous, we need not reach this issue.
      following Proposal for Settlement to the Defendant, GEICO,
      in the total amount of One Hundred Thousand Dollars
      ($50,000.00) inclusive of all costs and fees and in full and
      final settlement of all pending claims. The total amount of
      this settlement shall not exceed $50,000.00.

(emphasis added). The case proceeded to trial and the jury awarded
Ryan $195,739.81. Ryan filed a motion to tax costs and a motion to tax
attorney’s fees based on her Proposal for Settlement.

   At the hearing on Ryan’s motions, GEICO argued that the money
terms in the Proposal for Settlement were inconsistent, thereby creating
a patent ambiguity. Ryan countered that the GEICO policy limit was
$50,000 and that GEICO “knew exactly what the proposal was for.” The
court responded:

          Well, okay. Yes, there is a little bit of confusion here. But
      it says the proposed [sic] to the defendant, GEICO, in total
      amount of $100,000, spelled out.

         But then right behind that, in parentheses, it says
      $50,000; there is confusion—of all costs. And then it says;
      the next sentence; the total amount of this settlement should
      not exceed $50,000. That seems to clarify or clear up any
      kind of confusion; I would think.

   After the hearing, the trial court entered an order granting Ryan’s
motions for attorney’s fees and to tax costs. In its order, the court noted
that Ryan’s Proposal for Settlement was “sufficiently clear and definite
and not susceptible to more than one reasonable interpretation.” The
court also noted that GEICO knew about the $50,000 policy limit and
that “although the court did not take testimony/evidence, it was
represented to the court that the attorneys talked about a settlement and
that the defense attorney fully knew the settlement proposal.” The court
entered final judgment for Ryan. This appeal follows.

  We review whether a proposal for settlement is ambiguous under the
de novo standard of review.       Land & Sea Petroleum, Inc. v. Bus.
Specialists, Inc., 53 So. 3d 348, 353 (Fla. 4th DCA 2011) (citing
Nationwide Mut. Fire Ins. Co. v. Pollinger, 42 So. 3d 890, 891 (Fla. 4th
DCA 2010)).

   The Fifth District’s decision in Stasio v. McManaway, 936 So. 2d 676
(Fla. 5th DCA 2006), is particularly on point. There, the defendant in an

                                    -2-
automobile negligence case served the plaintiff with a proposal for
settlement which stated: “‘The amount which will be paid on behalf of
[THE DEFENDANT] to [THE PLAINTIFF] is $60,000.’”                 Id. at 677.
However, the release that was attached to the proposal provided that “the
consideration was ‘the sum of FIFTY NINE THOUSAND NO/100
DOLLARS ($60,000).’” Id. The plaintiff rejected the proposal and the
jury awarded her $24,370. Id. The trial court granted the defendant
attorney’s fees based on the proposal for settlement, finding that despite
the “typographical error in the amount in the release, the amount of the
proposal was unequivocal.” Id. The Fifth District reversed, holding that
“[t]he reference in the release to a settlement amount of $59,000 as well
as $60,000 created a patent ambiguity” such that “some explanation or
clarification from [the defendant] or judicial interpretation was needed.”
Id. at 679. In so holding, the court also emphasized that even if “the
reference to $59,000 was a mere typographical error, the consequences
of that error” fell on the party seeking to enforce the proposal. Id.

    Like the proposal in Stasio, Ryan’s Proposal for Settlement contains a
patent ambiguity—spelling out $100,000 in words but also referring to
$50,000 in numerals. See id. at 679. Accordingly, the trial court erred
in enforcing the Proposal for Settlement. See id. at 678 (“Because the
offer of judgment statute and related rule must be strictly construed,
virtually any proposal that is ambiguous is not enforceable.”).

   The trial judge had no basis in law or fact to conclude otherwise.

   Reversed.

CONNER and FORST, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                    -3-